Stephens, J.
An ordinary final bill of exceptions in a case, civil or criminal, should be presented to the judge who presided in the cause, and "certified by him, except in case of his dying subsequently to the ruling complained of and before the statutory period for certifying has expired. Where, just before the expiration of a term of office of a judge of a city court, he overrules a motion for a new trial, the bill of exceptions complaining of this ruling should be tendered to him and signed and certified by him; and his successor in office has no power to sign and certify it. Civil Code, §§ 6152, 6155; Scott v. State, 5 Ga. App. 812 (63 S. E. 936). This court is therefore without jurisdiction in this ease, and the writ of error is

Dismissed.


Broyles, P. J., and Bloodworth, J., concur.